Title: To James Madison from Samuel Finch, 30 May 1814
From: Finch, Samuel
To: Madison, James


        
          
            German, Chenango County N. YorkMay 30th. 1814
          
          The inclosed is a list of property which was taken from me by the enemy in the battle at Sackets Harbor on the 29th of May 1813. I was a first Lieut. in the Albany Volunteer Regiment and was so unlucky as to loose all my Clothing except a poor every day suit which I put on to mount guard in, among the brush on horse Island. I spoke to Genl. J. Armstrong last fall at the Harbour respecting a compensation from the general Government for the loss. He told me that it was not in his power to do any thing about it but the President of the U.S. was autherised to do it: therefore I present his excelency with a list of my loss at prime cost, if there is any way for me to git pay I should be very Glad for my loss was more then I am able to bear, if his excelency sees fit to send me the money, please to direct the letter to the Post office in the Town of Cincinatus in the County of Cortland N. York and I shall soon receive it.
          I should be glad if the President would write to me at all events and let me know whether it can be obtained or not, & it will much oblige yours with the greatest respect
          
            Samuel Finch
          
        
        
          [Enclosure]
          A list of Property belonging to Lieut. Saml. Finch of the Albany Volunteer Regiment in the service of the United States for twelve months, said Property was taken by the British in the Battle at Sackets Harbour on the twenty ninth day of May 1813
          
            
              
              Dol.
              Cents
            
            
              One Great Coat
                20
              00
            
            
              One uniform straight bodied Coat
                38
              50
            
            
              One non dress Coat
                25
              50
            
            
              Three Vests $4 each
                12
              00
            
            
              Two silk Handkerchiefs $1.50 each
                 3
              00
            
            
              Seven shirts $3.25 each
                22
              75
            
            
              One pair Panteloons
                10
              00
            
            
              Two pair stockings $1.25 each
                 2
              50
            
            
              One pair of Boots
                10
              00
            
            
              Four Blankets $5 each
                20
              00
            
            
              One Dirk
                10
              00
            
            
              One Cloaths Trunk
                4
              00
            
            
              One Drum
                11
              00
            
            
              Total Amount
              $189
              25
            
          
          
          I do hereby certify on honor that the above amount against the U. States is accurate and Just, and that the above mentioned Artickles was my own private property, and they were taken from me by the British, in the Battle at Sackets Harbour on the 29th. of May 1813
          
            Samuel Finch 1st. Lieut.Comg. Compy. U.S. Vol.
          
        
      